728 N.W.2d 461 (2007)
NEW PROPERTIES, INC., Robert W. Kitchen, and Harriet Kitchen, Plaintiffs-Appellees, Cross-Appellants,
v.
GEORGE D. NEWPOWER, JR., INC., Rita Jacobs, Jann Norton, Chastity Schaub, John Newpower, Carol Franklin, Shawn Grace, Ryan Dobry, Jason Norton, Mancelona Properties, Inc., Virginia L. Newpower, a/k/a Virginia L. Moeke, Regina M. Newpower, *462 George J. Newpower, Hoi Polloi Productions, Inc., Pamela Cannon, Dianne Bihlman, Individually and as Personal Representative of the Estate of David Bihlman, and James Hunt, Defendants, and
Muriel Hart and Huntington National Bank, f/k/a FMB Northwestern Bank, Defendants-Appellants, Cross-Appellees, and
Lakes of the North Realty, Inc., Defendant-Appellee.
Docket No. 132327. COA No. 259932.
Supreme Court of Michigan.
March 28, 2007.
On order of the Court, the motion for leave to file a brief amicus curiae is GRANTED. The application for leave to appeal the September 14, 2006 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.